Citation Nr: 0028893	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1981.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota. 


FINDING OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The preponderance of the evidence shows that the 
veteran's depression had its onset after service and is 
unrelated thereto.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The threshold for the standard is unique 
and uniquely low, as a high threshold risks the elimination 
of potentially meritorious claims, which would undermine the 
entire veteran-friendly nature of the veterans claim system.  
See generally, Hensley v. West, 212 F.3d 1255 (2000).

The service medical records show that on several occasions, 
the veteran did complain of depression or excessive worry 
(See, e.g., reports of medical history and examinations, 
performed in March 1976 and November 1978 and the reports of 
medical history and examination, completed in conjunction 
with the veteran's service separation examination in July 
1981).  Statements from the veteran's spouse and from a 
former fellow service member attest to those complaints.  The 
medical records also show a current diagnosis of major 
depression (See, e.g., report of VA psychiatric examination, 
performed in April 1999) and a possible nexus between that 
diagnosis and service (See February 1999 opinion of C. K., 
PA-C, the veteran's treating VA health care provider).  While 
not dispositive of the issue, such evidence is at least 
sufficient to render the claim well grounded.  Therefore, a 
determination on the merits is warranted.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The service medical records show that the veteran's 
complaints of depression or excessive worry in service were 
primarily associated with weight problems.  Indeed, he 
confirmed as much during his hearing on appeal in December 
1998.  There is no competent medical evidence, however, that 
depression was, in fact, clinically established in service.  
There is no diagnosis of such a disorder in service, and 
there is no competent evidence of treatment or medication 
prescribed for psychiatric disability in service.  

The service medical records show that veteran was seen in the 
mental hygiene clinic on at least three occasions, May 1977, 
March 1980, and April 1980.  The former occasion related to 
concerns he had in regard to his stepson.  On the latter 
occasion, he was referred by his commander, so that the 
veteran's mental status in relation to his obesity could be 
determined.  In March 1980, he was scheduled for an intake 
interview and for psychological testing.  The RO has 
attempted to retrieve the records of that interview and 
testing through official channels, including the National 
Personnel Records Center (NPRC) and the military medical 
facility where such testing and interview reportedly took 
place.  Those efforts, however, have met with negative 
results.  In July 1999, the veteran requested that additional 
efforts be made to find such records; however, there is no 
indication that such additional efforts would present any 
likelihood of success.  Indeed, no other potential location 
for those records has been identified, and additional 
attempts to get such records from NPRC or from the military 
medical facility in question, without additional information, 
would amount to no more than duplication of effort.  
Development is not required in those situations where doing 
so would result in the imposition of unnecessary burdens on 
the Board without the possibility of any benefits flowing to 
the veteran.  38 C.F.R. § 20.1102 (1999); See Winters v. 
West, 12 Vet. App. 203, 207 (1999)(en banc) ("the law does 
not require a useless act").  Moreover, the failure to obtain 
such records does not, by itself, frustrate any potential 
grant of VA benefits.  Rather, the overall record shows 
rather clearly that the veteran's psychiatric disability is 
unrelated to service.

Not only are the available records negative for competent 
evidence of depression in service, the preponderance of the 
evidence suggests that the veteran's depression is unrelated 
to service.  In this regard, the Board notes no continuity of 
symptomatology between the initial diagnosis of depression in 
1996 and any complaints or incident in service.  Indeed, 
during the 15 years between the time of the veteran's 
discharge from service and that diagnosis, there were no 
recorded complaints or clinical findings of any psychiatric 
disability, let alone depression.  In this regard, the 
veteran and his spouse have stated (See, e.g., 
correspondence, received in April 1997 and July 1999, and the 
transcript of a hearing held in December 1998), essentially, 
that he was not in the right state of mind to seek help for 
that disability; that he could not afford to seek such help; 
and that he was unaware that he could obtain such help from 
VA.  There is no evidence, however, that during that time, 
the veteran was incompetent or that he was otherwise 
prevented from seeking help for psychiatric disability.  In 
fact, the evidence shows that immediately after service, he 
was able to apply for service connection for numerous other 
disorders.  During a VA examination, performed in October 
1981 in conjunction with those claims, an evaluation of his 
nervous system, including the neurologic and psychiatric 
aspects, was reportedly negative for any abnormality.  
Moreover, private medical records show that from 1983 to 
1995, the veteran sought help for various medical problems.  
However, those records are negative for any mention of 
psychiatric difficulty, even by history.  

Even though the evidence shows that the veteran's psychiatric 
disability was initially diagnosed after his discharge from 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  As noted above, the 
veteran's treating VA health care provider, Mr. K., states 
that the veteran's depression had its onset in service.  That 
opinion, however, is refuted by the opinion of a VA medical 
examiner, dated April 1999.  The VA examiner, a physician, 
concluded, essentially, that the veteran's current depression 
had its onset in 1996 and that it was unrelated to military 
service.  The physician's opinion was based on a review of 
the claims folder, as well as a rather extensive interview 
with the veteran.  The opinion of Mr. K., a physician's 
assistant, was based on the veteran's report of his 
psychiatric history in service rather than a review of the 
claims folder.  Indeed, Mr. K. had not started treating the 
veteran until July 1996.  Accordingly, the VA physician was 
able to render a more fully informed opinion; and therefore, 
the Board gives greater weight to that opinion.  

The only other evidence that the veteran's psychiatric 
disability is related to service comes from the veteran (See, 
e.g., the transcript of his December 1998 hearing on appeal) 
and from lay statements submitted on his behalf.  However, 
they are not qualified to render opinions which require 
medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, without more, their 
opinions cannot be considered competent evidence to support a 
grant of service connection.  

In light of the foregoing, the Board is of the opinion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for depression.  
Therefore, the appeal is denied.


ORDER

Entitlement to service connection for depression is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

